Citation Nr: 1454632	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-27 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1986. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran's hearing loss has been manifested by loss of hearing acuity measured at level III for the right ear and level IV for the left ear.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no greater, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records and identified private treatment records have been obtained.  Also, the Veteran was provided a VA audiological examination in February 2011.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that during the Veteran's May 2014 hearing, his representative made some general statements indicating that the Veteran's hearing loss might have worsened since his February 2011 VA examination.  However, neither the Veteran nor his representative has given any specific explanation of how or in what way the Veteran's hearing has worsened since that time.  Also, while the Veteran testified that he had been receiving regular treatment for his hearing loss since the VA examination, he and his wife stated that he had not had a hearing test since 2011.  In this regard, as discussed below, the Veteran has submitted an audiological evaluation dated in July 2011.  The Veteran has had opportunity to submit further such tests or other objective audiological evidence of worsened hearing since that time, but he has not.  Under the circumstances, the Board finds that remand for another VA audiological examination and further delay in adjudication of the Veteran's claim is not warranted in this case.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ adequately complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the discrimination percentage based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired efficiency (I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  For example, with the percentage of discrimination of 70 and an average puretone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure is followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code (DC) 6100.

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  As neither fact pattern has been shown in this case, these provisions are inapplicable here.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran underwent a VA audiological examination in February 2011.  At that time, he reported having more difficulty hearing due to his tinnitus and problems keeping his ears "cleared."  On testing, puretone hearing threshold levels at 1000, 2000, 3000, and 4000 Hertz were respectively 30, 20, 40, and 75 on the right; and 25, 40, 70, and 70 on the left.  Average puretone threshold hearing levels were 41.25 decibels for the right ear, and 51.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 78 percent in the left ear.  However, the VA examiner noted that previous word recognition scores obtained in 2006 were 100 percent in the right ear and 96 percent in the left ear, but that puretone thresholds obtained on February 2011 examination were essentially unchanged when compared to results obtained in 2006.  The examiner opined that, based on the finding of normal to mild hearing loss from 250 to 2000 Hertz, the subjective nature of word recognition testing, and the significant shift in word recognition scores with essentially stable puretone thresholds, the word recognition scores obtained on that February 2011 VA examination should not be used for ratings purposes.  

While the February 2011 VA examiner suggested that speech recognition scores obtained on examination were unreliable and should not be used for ratings purposes, the Board nonetheless finds such audiological examination results to be the most probative evidence of record regarding the severity of the Veteran's hearing loss.  Application of table VI to the February 2011 VA audiological testing scores results in a Roman numeral designation of III for the right ear and IV for the left ear.  This combination, when applied to table VII, results in a 10 percent rating for hearing impairment under DC 6100.  Thus, resolving all reasonable doubt in the Veteran's favor, a rating of 10 percent, but no greater, for bilateral hearing loss is warranted. 

The Board notes that Veteran also submitted private treatment records including an audiological evaluation dated in July 2011.  On that evaluation, puretone hearing threshold levels at 1000, 2000, 3000, and 4000 Hertz were respectively 30, 25, 50, and 75 on the right; and 40, 45, 70, and 75 on the left.  Average puretone threshold hearing levels were 45 decibels for the right ear, and 57.5 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  However, unlike the February 2011 VA examination results, there is no indication in the July 2011 report that the speech recognition test was a Maryland CNC controlled speech discrimination test, as required by 38 C.F.R. § 3.385(a).  Moreover, such test results would result in a less favorable rating for the Veteran than those from the February 2011 VA examination.

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b).  As reflected in his September 2012 written statement and in his and his wife's testimony during his May 2014 Board hearing, the Veteran has asserted the following problems as a result of his hearing loss: being unable to hear voices, radio, or television with any background noise unless the volume is increased to the point that it bothers others; always having a buzzing fog in his ears preventing him from hearing properly; having to ask others to repeat themselves when speaking to him; having to read lips during conversations; and having to have complete quiet around him when speaking on the telephone in order to hear the other end. 

However, while the Board recognizes the Veteran's difficulties caused by his hearing loss, such symptomatology and impairment is adequately contemplated in the applicable rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hearing loss of the severity of the Veteran's is contemplated in the criteria for a 10 percent rating under DC 6100, which explicitly contemplates the Veteran's level of hearing loss as objectively measured.  In this regard, given the Veteran's measured level of hearing impairment, his hearing would have to be substantially worse to warrant a 20 percent rating or greater under DC 6100.  Even considering the Veteran's asserted difficulties with his hearing loss, such difficulties do not represent an unusual disability picture for a 10 percent rating under DC 6100, which contemplates levels of hearing impairment much greater than even that of the Veteran's.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, including his service-connected tinnitus for which he receives a separate 10 percent rating, and referral for extraschedular consideration is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, a 10 percent rating, but no greater, for bilateral hearing loss is warranted, and there is no basis for a staged rating pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A 10 percent rating, but no greater, for bilateral hearing loss is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


